ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-297, concluding that DAVID J. WITHER-SPOON of HACKENSACK, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence) and RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter or to promptly comply with reasonable requests for information);
And the Disciplinary Review Board having further determined that the term of suspension should be concurrent to the one-year *93term of suspension ordered on July 29, 2010, effective August 24, 2010;
And good cause appearing;
It is ORDERED that DAVID J. WITHERSPOON is suspended from the practice of law for a period of three months, effective August 24, 2010, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.